DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment was filed on 2/26/2021.
Claims 185, 189-190, 193-197, 200, 203-204 are pending. Claims 1-184, 186-188, 191-192, 198-199 and 201-202 are canceled. 
Response to Arguments
Applicant’s arguments filed under Remarks on pages 9-11 on 2/26/2021 have been fully considered but they are not persuasive. Applicant states on page 9 regarding 35 USC 112 first paragraph that “While Applicant believes the claims as previously presented were fully supported by the Specification, Applicant has amended the claims to remove the features at issue in this rejection, thus obviating the Section 112, first paragraph rejections of the claims. Therefore, withdrawal of this rejection is respectfully requested. Moreover, Applicant respectfully submits that the amended claims are fully supported by the Specification. See, e.g., at least paragraphs [0117], [0204], [0205], [0308], and [0310] of the Specification as numbered in the publication of this Application.” The Examiner respectfully disagrees. None of the paragraphs the applicant has cited shows support for how the data of images in two time phases is received or determined. Furthermore, paragraphs [0204] and [0205] recite, “The computational analysis may determine the cFFR at each node 382 of the mesh 380, and the cFFR model 54 may assign a corresponding color,” and “the cFFR model 54 .  
Applicant states on page 10 regarding 35 USC 101 that “Applicant has amended claims 185, and 204 to further require ‘generat[ing] a geometric model based on . . . received data’ and "generat[ing] a cFFR model based on computed blood flow and pressure information at various locations in the geometric model." These operations cannot be performed in the human mind, with or without the aid of paper. For instance, these operations require a tangible result, e.g., the generated geometric model and the cFFR model. Moreover, for operations to be of the kind considered to be performable in the human mind, it must be practical, not merely possible, for such actions to be performed. It is not practical for a human to generate a geometric model and/or a cFFR model based on morphological image data as required in these amended claims”. The Examiner respectfully disagrees. The amended steps of “generat[ing] a geometric model based on…received data” and “generat[ing] a cFFR model based on computed blood flow and pressure information at various locations in the geometric model” does not make the same eligible under 35 USC 101. These steps in combination with other steps still recite an abstract idea – as previously indicated in the previous office action. One could “draw” a geometric model on a paper with pen/paper. Furthermore, even if it were a step that was not considered one that is ‘abstract’ then it would be ‘in addition’ and there is nothing about generation of a geometric model from received data that would integrate the judicial exception here. There is nothing that limits how this step is . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 185, 197 and 204 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. The claim recites, “assign colors to the various locations in the cFFR model…wherein the assignment of colors to the various locations is restricted to cFFR values…” The Specification lacks support for the written description of a medical diagnostic apparatus that gets data of images comprising at least two time phases and assignment of colors to the various locations that is restricted to cFFR values… The specification fails to describe how this assignment of colors is 
Claims 197 and 204 are rejected as the same reasons as claim 185. Dependent claims are also rejected for the same reasons. It is not clear from the specification where the clear support is for the recited limitations in the pending claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 185 and 204 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea - mathematical concept) without significantly more. Claim 204 is used as an example and analysis to claim 185 is similarly applied.
(1) Are the claims directed to a process, machine, manufacture or composition of matter;
(2A)	Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea;
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.

With regard to (1), the instant claims recite an apparatus and a method, therefore the answer is "yes".
With regard to (2A), Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of mathematical concept and/or an idea to itself. The steps of “receiving”, “generating”, “assigning” and “displaying” are generically recited because there is no description of how this is accomplished. It can be interpreted as merely looking at the data. There is nothing in the claim that requires more than an operation that a human, armed with the appropriate apparatus executing a mathematical algorithm can perform. Now amended claims recites “receive data of a plurality of morphological images,” “generate a geometric model”, “generate a cFFR model”, “assigning colors”, and “displaying the cFFR model”. Receiving data and generating a model are steps reciting generic mental steps of ‘receiving’ and ‘generating’. Further, displaying (i.e., presenting) the model on a display is a mental step (a judicial exception). The ‘display’ step is merely a presenting of the data. These steps are considered to be nothing more than mental data gathering and outputting that is generally recited by ‘displaying’.     

Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “receiving data”, “generating a geometric model”, “generating a cFFR model”, “assigning colors”, “displaying the model on a display”, and therefore does not integrate the judicial exception into a practical application. In particular, the claim includes additional elements as follows and includes using a processing apparatus to perform the following:
receive data a plurality of morphological images…
generating a geometric model…
generating a cFFR model…
assigning colors…restricted to cFFR values…
e.	displaying a plurality of superimposed images…and

The step a. use an apparatus/processor to receive “data” at a high level of generality such that said “data” can be used in the operation of the recited judicial exception (the mental step of “receiving”). Supplying “data” does not provide for “integration” of the abstract idea into a practical application, as said data do not change the way in which said apparatus operates. There are no specifics on how the data is received from the maps. This can be interpreted as “visualization”. Even if this step is by a “medical imaging diagnostic apparatus” that may be, for example, an MRI. MRI is well known in the field and receiving data from MRI is also well known. A generic processor restricts display information based on the task at hand often.

Steps d and e. are simply a display. Step d. of assigning colors can again be seen as a visualization step and a human can assign colors to a location, for example. For step e., assume this is an MRI again, step of displaying is a routine step in an MRI machine. MRI machines display in phase. So, what does it mean to display in phase to the at least one FFR distribution map? How is the processor restricting display objects? The step d also seems to be generic and a routine to ‘display’ in the manner it is recited. A generic processor restricts display information based on the task at hand often. These steps are considered to be nothing more than mental data gathering and outputting that is generally recited by ‘displaying’. There are no steps to define what it is in the claim and thus interpreting it in a broad manner is expected and fair given the lack of specifics here. 
In conclusion, the claim as a whole does not provide for “integration” of the abstract idea into a practical application. 
With regard to (2B), the pending claims do not show what is more than a routine in the art presented in the claims, i.e., the additional elements are nothing more than routine and well-known steps. There is no improvement to technology here. There is only a “receiving”, “generating”, “assigning”, and “displaying” steps, and it has not been 
With regard to claims 189-190, 193-196, 197, 200-203, similar analysis is applied and therefore does not integrate the judicial exception into a practical application. The claims are rejected for the same reasons and not repeated herewith. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669